Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Restriction Requirement between species mailed on 7/14/2020 is withdrawn. Claims 6-7 and 13-20 are no longer considered withdrawn and are fully examined for patentability.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Su on 9/16/2021.
The application has been amended as follows: 
In the second-to-last line of claim 14, delete –by a conventional method--.
In the second-to-last line of claim 16, delete –by a conventional method--.
In the second-to-last line of claim 17, delete –by a conventional method--.
In the second-to-last line of claim 18, delete –by a conventional method--.
In the second-to-last line of claim 19, delete –by a conventional method--.
In the second-to-last line of claim 20, delete –by a conventional method--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over CN103805793 and Chen et al., (J. Chem. Eng. Data 2016, 61, 438-443) at least because the claim 1 (on which claims 2-20 depend) requires the stripping agent consists of distilled water. This feature is not taught or suggested by CN’793 (or Chen) because CN’793 teaches a NaOH solution. See pages 1-3 of the machine translation and claims 1-5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736